          Case 2:20-cv-00391-MTL Document 8 Filed 04/02/20 Page 1 of 2




1
     BURSOR & FISHER, P.A.
2    Philip L. Fraietta (Pro Hac Vice)
     888 Seventh Avenue
3    New York, NY 10019
     Telephone: (646) 837-7150
4    Facsimile: (212) 989-9163
     E-Mail: pfraietta@bursor.com
5
6    HEDIN HALL LLP
     Frank S. Hedin (Pro Hac Vice Forthcoming)
7    1395 Brickell Avenue, Suite 1140
     Miami, FL 33131
8    Telephone: (305) 357-2107
     Facsimile: (305) 200-8801
9    E-mail: fhedin@hedinhall.com
10
     Attorneys for Plaintiff
11
12                               UNITED STATES DISTRICT COURT
13                                       DISTRICT OF ARIZONA
14   SUE CURRAN, individually and on behalf of all      Case No. 2:20-cv-00391-MTL
     others similarly situated,
15
                                                        PLAINTIFF’S NOTICE OF
16                                         Plaintiff,   VOLUNTARY DISMISSAL
            v.                                          WITH PREJUDICE
17                                                      PURSUANT TO FEDERAL RULE
     JETSET MAGAZINE, LLC and TDX                       OF CIVIL PROCEDURE
18   INVESTMENTS, LLC,                                  41(a)(1)(A)(i)
19
                                         Defendants.
20
21
22
23

24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 2:20-CV-00391-MTL
          Case 2:20-cv-00391-MTL Document 8 Filed 04/02/20 Page 2 of 2




1
            NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure
2
     41(a)(1)(A)(i), Plaintiff Sue Curran voluntarily dismisses the above captioned action with
3
     prejudice.
4
5    Dated: April 2, 2020                 BURSOR & FISHER, P.A.
6                                         By:     /s/ Philip L. Fraietta
7
                                          Philip L. Fraietta (Pro Hac Vice)
8                                         888 Seventh Avenue
                                          New York, NY 10019
9                                         Telephone: (646) 837-7150
                                          Facsimile: (212) 989-9163
10
                                          E-Mail: pfraietta@bursor.com
11
                                          HEDIN HALL LLP
12                                        Frank S. Hedin (Pro Hac Vice Forthcoming)
                                          1395 Brickell Avenue, Suite 1140
13                                        Miami, FL 33131
                                          Telephone: (305) 357-2107
14                                        Facsimile: (305) 200-8801
                                          E-mail: fhedin@hedinhall.com
15
                                          Attorneys for Plaintiff
16
17
18
19
20
21
22
23

24
25
26
27
28
     NOTICE OF VOLUNTARY DISMISSAL                                                                1
     CASE NO. 2:20-CV-00391-MTL
